PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Docherty et al.
Application No. 16/267,230
Filed: 4 Feb 2019
For CONTENT RECOMMENDATION SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed on November 3, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed nonprovisional applications.  Both priority claims have been set forth in a corrected/updated Application Data Sheet (ADS) filed on October 20, 2021.  This petition is being treated as a renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).  

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on October 20, 2021 (the petition fee had been previously submitted on October 5, 2021), along with an acceptable and properly marked ADS.  The original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was dismissed via the mailing of a decision on October 28, 2021, which indicates requirements (1) and (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have been satisfied.  

With this renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), Petitioner has provided a statement of facts that supports a finding that the entire period of delay was unintentional.

To date, requirements (1), (2) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do See M.P.E.P. § 211.05.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent, presuming both the issue fee and form PTOL-85B are received in a timely manner.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.